In this case the only question necessary for us to determine is whether or not the Chancellor committed error in entering a final decree in favor of the Complainant for the face amount of municipal tax certificates where the record shows that such certificates were acquired by the complainant from the municipality for less than one-third of the amount of the face of such certificates.
Under the pleadings as shown in the record presented here we hold that the complainant was entitled to a decree of foreclosure of the municipal tax sale certificates to enforce the payment to complainant of the amount which the records show paid the municipality in full payment of all taxes represented by such certificates and the assignment of the certificates to the complainant with interest on such amount since such payment.
The amount paid in settlement of the taxes involved and the assignment of the involved certificates was $2,000.
The decree of foreclosure decreed the payment of a far greater amount. *Page 308 
The decree should be affirmed in all respects except as to the amount adjudicated to be due the complainant and to be paid by the defendants. As to this item, the decree should be, and is, reversed on authority of the opinion and judgment in the case of Lang v. Quaker Realty Corp., filed February 16th, 1938, reported179 So. 144.
The decree is accordingly reversed and the cause remanded with directions that the final decree be reformed in accordance with the views here expressed.
The costs of this appeal should be, and are, directed to be taxed and paid in equal parts by appellants and appellee.
So ordered.
Affirmed in part and reversed in part.
WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.
                   ON PETITION FOR REHEARING.